Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 27, 2020

The Court of Appeals hereby passes the following order:

A20A1197. IN THE INTEREST OF T. S., A CHILD.

      This appeal was docketed on January 24, 2020, and T. S.’s brief of appellant
was due 20 days later, on February 13, 2020. Over ten days have passed since the due
date, and T. S. has not filed a brief of appellant. Accordingly, T. S.’s appeal is hereby
DISMISSED for failure to file a brief. See Court of Appeals Rule 23 (a).
      The Clerk is directed to send a copy of this order to T. S., as well as to T. S.’s
counsel with direction that counsel forward an additional copy to T. S. Pursuant to
Rowland v. State, 264 Ga. 872 (452 SE2d 756) (1995), T. S. is further informed: Your
appeal has been dismissed because your attorney failed to file a brief and enumeration
of errors. If you have decided that you no longer wish to appeal, you need not do
anything more. However, if you still wish to appeal, you may have the right to an out-
of-time appeal, but you must request an out-of-time appeal in the trial court. If your
motion for an out-of-time appeal is granted, you will have 30 days to file a notice of
appeal to this Court. If your motion for an out-of-time appeal is denied, you may
appeal to this Court within 30 days of the trial court’s decision.

                                         Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   02/27/2020
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.